IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

TYRONE L. SMITH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3875

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 19, 2017.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Tyrone L. Smith, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. This Court retains jurisdiction to address the imposition of

sanctions.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.